DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 25, in step S214, it appears Applicant intended “HAS BEEN PERFORMED APPROVAL OPERATION?” to read --HAS APPROVAL OPERATION BEEN PERFORMED?--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “direction detector”, “automated driving controller”, and “switching controller” in claims 1-11; “information outputter” and “output controller” in claim 8; “receiver” in claim 9; “level-of-wakefulness detector” in claim 10; and “information outputter”, “predictor”, and “output controller” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding the “direction detector”, a review of Applicant’s disclosure identifies the corresponding structure as including a camera and image processor (i.e., processor with associated computer program or software) for performing the recited functions (see at least: Specification, Paragraph [0052]).  Accordingly, the “direction detector” is being interpreted to cover the aforementioned corresponding structure, and equivalents thereof.  Regarding the “automated driving controller” and the “switching controller”, a review of Applicant’s disclosure identifies the corresponding structure as being a processor with corresponding computer program or software in order to perform the claimed functions (see at least: Specification, Paragraphs [0043], [0054]).  Accordingly, the “automated driving controller” and the “switching controller” are being interpreted to cover the aforementioned corresponding 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 contains a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 12, and 13 recites, in part, the limitation “a first automated driving mode in which a predetermined task is required of the occupant or a predetermined automation rate is set and a second automated driving mode in which a level of the task required of the occupant is lower than in the first automated driving mode or an automation rate is lower than in the first automated driving mode” (emphasis added).  It is unclear how there can be a first automated driving mode in which an occupant is required to meet a predetermined task (i.e., an obligation of the occupant to participate in the automated driving) but also that the first automated driving mode has a relatively high automation rate, whereas the second automated driving mode has a relatively lower automation rate but also that the occupant is required to meet a lower level of task (i.e., less obligation by the occupant is required).  As is conventional in the field of autonomous vehicles, the higher the automation rate (i.e., the higher the level of autonomy), the lower the obligation or participation required by an occupant of the vehicle.  This is evidenced by Paragraph [0028] of Applicant’s Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). When taking Applicant’s disclosure as a whole, the term “automation rate” in claims 1, 12, and 13 is used by the claim to mean “whether or not a speed of the vehicle is being limited based on an environment around the vehicle” (e.g., a low-speed travel mode when the vehicle is traveling in a traffic congestion and the speed of the vehicle would be limited in the second automated driving mode while also allowing for less obligation by the occupant, whereas first automated driving mode corresponds to a high-speed travel mode in which there does not appear to be a limit on the speed of the vehicle, and the occupant is obligated to monitor a surrounding of the vehicle) while the accepted meaning is “a level of autonomous driving” (e.g., level 2 corresponding to partial automation driving; level 3 corresponding to conditional autonomous driving; level 4 corresponding to high automation; and level 5 corresponding to full automation)  The term is indefinite because the specification does not clearly redefine the term, but rather, as noted above, the specification equates “automation rate” to level of autonomy.  
Additionally, each of independent claims 1, 12, and 13 recites, in part, the limitation “a level of the task” in lines 9, 8, and 8, respectively.  There is insufficient antecedent basis for the limitation “the task” in claims 1, 12, and 13.  Here, each of these claims previously recite the limitation “a predetermined task.”  It is unclear if the limitation “the task” is the same or different than the previously established predetermined task.  If the predetermined task is predetermined, then it would be considered as fixed.  Accordingly, it is unclear how some fixed task then has a lower level because if it is fixed (predetermined), it would not change.  Claims 2-11 are rejected as being indefinite 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites, in part, that the switching conditions include a condition that “the level of the wakefulness detected by the level-of-wakefulness detector is lower than a threshold value”, wherein claim 1 establishes that the switching conditions are for switching from the second automated driving mode to the first automated driving mode.  As established in claim 1, in the first automated driving mode, a higher level of task is required by the occupant.  If a higher level of task is required by the occupant, then logically, that would mean that the occupant should have a relatively high level of wakefulness.  However, claim 10 contradicts this basic logic by requiring the occupant to have a relatively low level of wakefulness.  Once again, the subject matter of claim 10 contradicts or is inconsistent with Applicant’s own disclosure, thereby rendering the claim indefinite.  As discussed in at least Paragraph [0236] of Applicant’s Specification, in order to switch to the second level (first automated driving mode as established in Paragraph [0028] of the Specification), a level of wakefulness of the occupant should be equal to or higher than a threshold value.  Appropriate correction and/or clarification is respectfully requested.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, and 12 of copending Application No. 15/993,788 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of reference claims 1, 11, and 12 encompasses the limitations of claims 1, 12, and 13 of the present application because the reference claims the first automated driving mode in which a predetermined task is required from the occupant and a second automated driving mode in which a degree of a task required for the occupant is lower than in the first .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lathrop et al. (U.S. Publication No. 2014/0148988 A1), based on the claim language as best understood by the Examiner.

Regarding Claims 1, 12, and 13:
Lathrop discloses a vehicle control system along with a corresponding vehicle control method and computer-readable non-transitory storage medium storing a vehicle control program which causes an in-vehicle computer to perform the functions of the vehicle control system (see at least: Lathrop, Abstract and Paragraphs [0033]), the vehicle control system comprising: 
a direction detector (at least driver monitoring camera 206, sensor control unit 301, and master controller 303) configured to detect a direction of a face or line of sight of an occupant of a host vehicle (see at least: Lathrop, Paragraphs [0029], [0031]-[0032], [0033]); 
an automated driving controller (at least DAS system 312) configured to execute automated driving (see at least: Lathrop, Paragraph [0034]); and 
a switching controller (at least master controller 303 and DAS system 312 which encompass the disclosed control unit - see at least: Lathrop, Paragraphs [0020]-[0021], [0041]) configured to switch an automated driving mode executed by the automated driving controller to any one of a plurality of automated driving modes including a first automated driving mode (fully autonomous mode) in which (the vehicle controls both longitudinal and lateral movement) and a second automated driving mode (semi-autonomous mode in which the vehicle controls one of lateral or longitudinal movement and the driver is responsible for the other) in which (see at least: Lathrop Paragraphs [0038]-[0040] including Tables 1 and 2), 
wherein the switching controller includes the direction detected by the direction detector being a predetermined direction in switching conditions for switching from the second automated driving mode to the first automated driving mode (see at least: Lathrop Paragraphs [0019], [0038]-[0040] including Tables 1 and 2; wherein when the driver’s facing direction is in a predetermined direction of being away from the roadway, the vehicle switches from the semi-autonomous driving mode to the fully autonomous driving mode).
Regarding Claim 8:
Lathrop discloses the vehicle control system according to claim 1, further comprising: 
an information outputter (at least display 316 of infotainment system 314) configured to output information (see at least: Lathrop, Paragraph [0035]); and 
an output controller (at least master controller 303 and DAS system 312) configured to cause the information outputter to output predetermined information when the automated driving mode executed by the automated driving controller is switched from the second automated driving mode to the first automated driving mode by the switching controller (see at least: Lathrop, Paragraphs [0035], [0043]).

Regarding Claim 9:
Lathrop discloses the vehicle control system according to claim 1, further comprising: 
a receiver (at least steering wheel 201) configured to receive an operation of the occupant (see at least: Lathrop, Paragraphs [0028]-[0029]), 
wherein the switching controller switches the automated driving mode executed by the automated driving controller when an approval operation in response to the automated driving mode being switched in a case in which the switching conditions are satisfied has been received by the receiver (see at least: Lathrop Paragraphs [0038]-[0040] including Tables 1 and 2; wherein the approval operation includes the driver not contacting or controlling the steering wheel to switch to the first automated driving mode, and the approval operation includes the driver contacting or controlling the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coelingh et al. (U.S. Publication No. 2016/0375911 A1) in view of Boehringer et al. (U.S. Publication No. 2012/0277947 A1), based on the claim language as best understood by the Examiner.

Regarding Claims 1, 12, and 13:
Coelingh discloses a vehicle control system along with a corresponding vehicle control method and computer-readable non-transitory storage medium storing a vehicle control program which causes an in-vehicle computer to perform the functions of the vehicle control system (see at least: Coelingh, Abstract and Paragraphs [0070]), the vehicle control system comprising: 
a direction detector (at least driver monitoring camera 7 and control unit 12) configured to detect a direction of a face or line of sight of an occupant of a host vehicle (see at least: Coelingh, Paragraphs [0050], [0062]); 
an automated driving controller (at least control unit 12) configured to execute automated driving (see at least: Coelingh, Paragraphs [0048], [0062]); and 
a switching controller (at least control unit 12) configured to switch an automated driving mode executed by the automated driving controller to any one of a plurality of automated driving modes including a first automated driving mode in which a predetermined task is required of the occupant or a predetermined automation rate is set, wherein the switching controller includes the direction detected by the direction detector being a predetermined direction in switching conditions for switching to the first automated driving mode (see at least: Coelingh, Paragraphs [0009], [0051], [0062]).
Coelingh does not appear explicit in that one of the plurality of automated driving modes includes a second automated driving mode in which a level of the task required of the occupant is lower than in the first automated driving mode or an automation rate is lower than in the first automated driving mode, wherein the switching controller includes the direction detected by the direction detector being a predetermined direction in switching conditions for switching from the second automated driving mode to the first automated driving mode.

Boehringer teaches an invention similar to that of Coelingh wherein an automated driving mode executed by the automated driving controller includes a second automated driving mode in which a level of the task required of the occupant is lower than in the first automated driving mode (as taught by Coelingh) or an automation rate is lower than in the first automated driving mode (as taught by Coelingh) (see at least: Boehringer, Paragraphs [0015], [0032], [0037]-[0040], [0046]).  Here, Boehringer teaches that the second automated driving mode is activated when a traffic jam assistant is active in which the occupant is freed of the need to control the vehicle and can turn his or her attention completely to other things than road traffic.  This second automated driving mode would have also had a lower automation rate than the first automated driving mode of Coelingh because the speed of the vehicle is low due to the presence of traffic and the maximum speed allowed in this mode has a restriction (see for example, Boehringer, Paragraph [0039] in which the vehicle speed is restricted to not exceed 40 km/h).  Boehringer further teaches that when the traffic begins to clear, the occupant is provided a warning to begin paying attention to the road ahead (see at least: Boehringer, Paragraph [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of 
As combined above, modified Coelingh would have taught an invention in which a second automated driving mode (a mode in which the occupant is not required to pay attention to the road and the vehicle is traveling at a low speed or at a restricted speed) was executed in a traffic jam (traffic jam assistant active) (as taught by Boehringer), and when the traffic jam has cleared and the road ahead is free, a first automated driving mode (a mode in which the occupant is required to at least be looking at the road ahead and the vehicle is traveling without a speed restriction) would have been executed.  As such, modified Coelingh would have taught wherein the switching controller includes the direction detected by the direction detector being a predetermined direction in switching conditions for switching from the second automated driving mode to the first automated driving mode when the traffic jam has cleared and the occupant was detected to be looking at the road ahead.  

Regarding Claim 2:
Modified Coelingh teaches the vehicle control system according to claim 1, wherein the switching controller causes the automated driving controller to execute a third automated driving mode (degraded mode or slow down mode) in which the host vehicle is caused to travel at a speed equal to or lower than an upper limit speed of the second automated driving mode or a current speed of the host vehicle when the switching conditions are not satisfied (see at least: Coelingh, Paragraph [0066], and Boehringer, Paragraphs [0039]-[0040]; wherein when the occupant fails to look at the road ahead, the third automated driving mode would have been executing).

Regarding Claim 3:
Modified Coelingh teaches the vehicle control system according to claim 1, wherein the switching controller causes the automated driving controller to execute a fourth automated driving mode in which the host vehicle is caused to decelerate and stop when the switching conditions are not satisfied (see at least: Coelingh, Paragraph [0042], and Boehringer, Paragraphs [0066]-[0067]).

Regarding Claim 4:
Modified Coelingh teaches the vehicle control system according to claim 1, wherein a maximum speed at which the host vehicle is allowed to travel in the second automated driving mode is lower than a maximum speed at which the host vehicle is allowed to travel in the first automated driving mode (see at least: Boehringer, Paragraphs [0037]-[0040], [0046]; wherein in the second automated driving mode, the vehicle is allowed to travel at a maximum speed of, for example, 40 km/h (~25 mph), whereas in the first automated driving mode, there is no clear limit on the maximum speed at which the host vehicle is allowed to travel, and therefore the maximum speed .

Regarding Claim 5:
Modified Coelingh teaches the vehicle control system according to claim 1, wherein the switching controller further includes, in the switching conditions, a condition that the host vehicle is not traveling in a predetermined area (see at least: Coelingh, Paragraph [0051]; wherein the first automated driving mode is switched to when the host vehicle is not traveling in an predetermined area of traffic congestion).

Regarding Claim 6:
Modified Coelingh is deemed to teach the vehicle control system according to claim 5, wherein the predetermined area is an area in which a traveling lane of the host vehicle is able to be recognized by referring to map information (see at least: Coelingh, Paragraphs [0023], [0046], [0050]; wherein modified Coelingh switches to the first automated driving mode when the vehicle is not traveling in traffic congestion, and this information is provided by onboard sensors, without the need to refer to map information, and accordingly the switching occurs when the vehicle is not traveling in an area that is recognized by referring to map information).

Regarding Claim 7:
the vehicle control system according to claim 1, wherein the switching controller further includes, in the switching conditions, a condition that there are no other vehicles in front of the host vehicle in a host lane in which the host vehicle travels (see at least: Coelingh, Paragraphs [0051]).

Regarding Claim 8:
Modified Coelingh teaches the vehicle control system according to claim 1, further comprising: an information outputter (display units 3) configured to output information (see at least: Coelingh, Paragraph [0046]); and an output controller (control unit 12) configured to cause the information outputter to output information (see at least: Coelingh, Paragraph [0063]), but does not appear explicit in that predetermined information is outputted when the automated driving mode executed by the automated driving controller is switched from the second automated driving mode to the first automated driving mode by the switching controller.  However, Boehringer teaches outputting predetermined information when the automated driving mode executed by the automated driving controller is activated as well as information when there is a switch from the second automated driving mode (see at least: Boehringer, Paragraphs [0037], [0043]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Boehringer in the invention of modified Coelingh such that the occupant was notified of a change in the automated driving mode being executed, particularly when the automated driving mode is switched to the first automated driving mode.  The claim would have been obvious because a particular known technique of outputting 

Regarding Claim 9:
Modified Coelingh does not appear explicit regarding the vehicle control system according to claim 1, further comprising: a receiver configured to receive an operation of the occupant, wherein the switching controller switches the automated driving mode executed by the automated driving controller when an approval operation in response to the automated driving mode being switched in a case in which the switching conditions are satisfied has been received by the receiver.  However, Boehringer teaches a receiver (pushbutton control 15) configured to receive an operation of the occupant, wherein the switching controller switches the automated driving mode executed by the automated driving controller when an approval operation in response to the automated driving mode being switched in a case in which the switching conditions are satisfied has been received by the receiver (see at least: Boehringer, Paragraphs [0028], [0034]).  It would have been obvious to a person of ordinary skill in the art before the effective 

Regarding Claim 11:
Modified Coelingh teaches the vehicle control system according to claim 1, further comprising: 
an information outputter (display units 3 of Coelingh and/or display 7 of Boehringer) configured to output information (see at least: Coelingh, Paragraph [0046]; Boehringer, Paragraph [0026]); a predictor configured to predict a future status of the host vehicle or another vehicle (see at least: Boehringer, Paragraphs [0039]-[0040]); and an output controller configured to cause the information outputter to output information, wherein the switching controller further includes, in the switching conditions, a condition that the predictor predicts that the speed of the host vehicle will be equal to or higher than a predetermined speed or a condition that the predictor predicts that another vehicle present in front of the host vehicle will move from in front of the host vehicle (see at least: Boehringer, Paragraphs [0039]-[0040]), and the output controller causes the information outputter to output predetermined information when the switching conditions are satisfied (see at least: Boehringer, Paragraphs [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Nadeem Odeh/          Primary Examiner, Art Unit 3669